NOTICE OF ALLOWANCE

Election/Restrictions
Claims 1, 4, 7, 9-13 and 19-27 are allowable. Claims 14 and 18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I and II, as set forth in the Office action mailed on May 18, 2020, is hereby withdrawn and claims 14 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mr. Michael Neustel on January 20, 2021.
The application has been amended as follows: 
Please replace claims 19 and 21-23 as noted directly below.
19. (Currently Amended) A sterilization system for sterilizing an item, comprising:
an activator housing having an opening adapted to receive water and reagent for generating ClO2 fumigant, wherein the activator housing has an air/gas outlet;
an air/gas blower having an air/gas inlet and an air/gas outlet, wherein the air/gas inlet is in fluid communication with the air/gas outlet of the activator housing;
a sealable package adapted to contain the item to be sterilized and having an air/gas inlet and an air/gas outlet, wherein the air/gas inlet is in fluid communication with the air/gas outlet of the air/gas blower and the air/gas outlet is in fluid communication with the air/gas outlet of the activator housing; and
a portable mounting platform;
an activator housing top enclosure, wherein the activator housing top enclosure is mounted to the portable mounting platform;
wherein the activator housing is selectively detachable from the activator housing top enclosure 2 fumigant, wherein the air/gas blower is mounted to the portable mounting platform; and
wherein the air/gas blower is selectively operable to direct the ClO2 fumigant generated in the activator housing through a closed circulation loop between the activator housing and the package to sterilize the item.

21. (Currently Amended) The sterilization system of claim 19, wherein the  top enclosure 

22. (Currently Amended) The sterilization system of claim 19,  top enclosure comprises an inlet adapted to receive water and to introduce the water into the activator housing.

23. (Currently Amended) The sterilization system of claim 19, top enclosure comprises an inlet adapted to receive a flow of bubbling air from the air/gas blower and to introduce the flow of bubbling air into the activator housing.

Reasons for Allowance
Claims 1, 4, 5, 7, 9-14 and 19-27 are allowed.  The closest prior art of Childers (U.S. Patent No. 5,906,794) is relied upon as set forth in the Office Action filed on July 20, 2020.  The following is an examiner’s statement of reasons for allowance:
Concerning independent claims 1, 14 and 19, the instantly claimed invention is distinctly different from the closest prior art in that Childers does not disclose that the sterilization system includes an activator housing top enclosure that is mounted to the portable mounting platform.  Further, Childers does not even disclose a portable mounting platform (a modification of Childers shown by U.S. Publication No. 2003/0133834 to Karle), and thus one of ordinary skill would not be inclined to modify 
As such, independent claims 1, 14 & 19, and the claims that depend therefrom, are allowable over the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN JOYNER/Primary Examiner, Art Unit 1799